Detailed Office Action
Applicant's amendments and argument filed on 4/15/2022 have been entered and fully considered. Claims 1, 6, and 14 have been amended. Claims 8-10, 20, and 22-23 are cancelled. New claims 26-27 are added. Claims 1-7, 11-19, 21, and 24-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Argument
Applicant’s amendments to the claims have overcome the objections and the 35 USC 112(b) rejection previously set forth in the non-final office action of 10/15/2021. The objections and the 112(b) rejection is withdrawn.
Applicant has added new claim 26. This claim recites heating a particulate material to a disclosed temperature range in a portion without applied absorber. Applicant indicates paragraph [0090] as the written description support (see amendments of 4/15/2022, page 7). However, this paragraph teaches this region as having a basic temperature and does not disclose that this region is without an absorber.  Therefore, this limitation is considered new matter and is rejected under section 35 USC 112(a) below. For the purpose of examination, the Examiner interprets limitation as only a basic temperature similar to claim 25.
The Examiner has carefully considered Applicant’s amendments and arguments in the submission of 4/15/2022 (pages 9-10) and has found the arguments not to be persuasive. Furthermore, the amendments do not overcome the cited prior arts. These arguments are addressed below in the order that they appear in the submission of 4/15/2022 and in pages 9-10.
Applicant states that the office action errs in suggesting that EDERER '238 teaches heating a recoater to a temperature of 60 - 120 °C. Applicant notes that the temperature taught by EDERER '238 is a temperature of the build space and not a temperature of a recoater. Furthermore, the office action admits that EDERER '238 does not teach Applicant's temperature range of 122 -155 °C.  The specification clearly describes the importance of heating the particulate material to a high temperature, and discusses the need to be able to quickly heat the material to the sintering window and to keep the material in the part being molded should be kept above the solidification temperature (see e.g., paragraph 0028). Clearly, there is a large difference between a range of 
60-120 °C and a range of 122 -155 °C, as most materials have a narrow sintering window (see e.g., paragraph 0016).
	Regarding the temperature of the recoater and the build space, the Examiner discussed this issue in detail in the non-final office action of 4/15/2022 (page 11) and the advisory action of 5/28/2021 (pages 3-4). They are not repeated here. The Examiner once again notes that EDERER ‘238 discloses that the build space is insulated and thus a uniform temperature exists in the area {[0018]}. Therefore, the temperature of the recoater is taught by EDERER ‘238 since it assumes the temperature of the build space.
	The Examiner disagrees with the Applicant’s assertion that paragraph [0028] presents the importance of this temperature range. First, this paragraph discusses the temperature of the molded part and not the powder sitting in the recoater. Second, no specific numerical temperature range is taught in this paragraph. This paragraph, qualitatively, discusses the narrow temperature range that the molded part should be exposed to and not the powder that sits in the recoater or the temperature of the recoater. 
	The Examiner further notes that the as-filed instant specification also discloses a broader range of 70 ºC -155 ºC for the powder that sits in the recoater {[033]}. The instant specification does not present any unexpected results that can be obtained if the range of the temperature for the powder that sits in the recoater (and not molded part) is narrowed to those claimed in claims 1 and 21. As such, an artisan further expects that similar results can be obtained when operating the recoater in the claimed ranges by modifying EDERER ‘238 teachings.
Applicant states that the office action provides no evidence that EDERER '238 teaches a method that includes independently heating i) the particulate material in the recoater to a temperature of 122° C to 155°C with the controllable resistance heater; and ii) heating the particulate material on the construction field to a temperature of 155°C to 180° C by the energy input component during the repeated layer application onto the construction field, as required by independent claim 1. Applicant describes a need to control the temperature of the material in the recoater with (e.g., with a resistance heater) and to control the temperature of the construction field (e.g., with an energy input component).
	The Examiner notes that the limitation of “independently” is an amended one. The specification does not explicitly teach that the two parts are independently heated. However, and since the disclosure describes using a separate heater and an energy input component, an artisan is appraised of these separate or independent heating. The Examiner clearly showed that EDERER ‘238 also discloses these two separate heaters (see non-final office action 10/15/2021, page 11). 
EDERER ‘238 discloses using a heat lamp for sintering {[abstract] note heat lamp is interpreted as the energy input component} and use of IR radiators above build space to heat the recoater {[0018] note plural radiators that indicates they are separate from heat lamp, also note controlling the heaters}. Additionally, EDERER ‘238 teaches using a high temperature of 180 ºC for actual printing {[0016]} and a lower temperature of 60 ºC -120 ºC for the build area {[0017]]. This clearly indicates independent heating by two separate devices.
Regarding the recoater heater being a resistive type, the Examiner notes that this is a new limitation and its rejection is outlined below in the 35 USC 103 section by applying a new art, since EDERE ‘238 discloses using radiation heaters for the recoater and not resistive heaters.
Applicant states that the office action suggests that the recoater would have the same temperature as the build space. Even if this was correct, the office action would not be able to use this line of reasoning in the rejection of claim 19, which requires a desired temperature in the construction space of 30 -60 ºC.
	The Examiner respectfully disagrees, Claim 19 was properly rejected (see non-final office action of 10/15/2021 (page 21). The Examiner argued the obviousness of this range since it touches the range taught by EDERER ‘238. The applicant has not provided an argument rebutting this obviousness.
Applicant states that with respect to independent claim 24 (and new claim 27) the office action errs in suggesting that EDERER '765 teaches a recoater where the size of the particulate roll is adjustable. The office action points to the abstract, and paragraphs 0034, 0058, and 0059, of EDERER '765. Although the passages may teach different recoaters having different features that produce different size rolls, there is no evidence presented that EDERER '765 teaches a recoater that is adjustable.
	The Examiner respectfully disagrees. The Examiner properly rejected this limitation (see non-final office action of 10/15/2021 pages 12-13). EDERER ‘765 teaches providing different amount of excess materials in the front of a vibrating blade from 20% to 100% and thus indicating this amount can be varied and therefore is adjustable {[0059]}.
Applicant states that the office action errs in suggesting that one would modify the teachings of EDERER with the teachings of LAYDEN. Applicant's invention is directed at a method that uses heat to sintering / fuse the particulate material. In contrast LAYDEN is directed at a method that uses a binder to join together particles. The errs in suggesting that LAYDEN "discloses that a variety of particle sizes can be used as the particulate material and that larger particles improve the quality of the printed articles by allowing the binder to migrate into larger pores and smaller particles sizes serve to reinforce particle strength. However, applicant notes that this reasoning is based on binder base method, and there is no evidence that it would apply to a sintering method.
	Applicant’s assertion above is not correct. LAYDAN’s teachings regarding using a liquid binder with different particle sizes are very relevant to the invention of the primary art of EDERER ‘238 since this invention also uses a liquid binder deposited on the particles {[0020]}. Therefore, as outlined in the non-final office action of 10/15/2021 (page 22), one of ordinary skill in the art would have been motivated to look to prior art to determine appropriate particle sizes when a liquid binder is deposited on them.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 5 replace “by the generating” with “by generating”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: energy input component in claims 1, 3-6, 14, 16, 17, 24, 26, and 27; conducting components in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1, 3-6, 14, 16, 17, 24, 26, and 27 have the limitation “energy input component”. The Examiner interprets this under 35 U.S.C. 112(f) because (A) the claim uses the generic place holder term “component” and (B) the terms “component” is modified by the functional language “energy input” and (C) the term “component” is not modified by sufficient structure for performing the function of inputting energy. The Examiner interprets “energy input component” as an infrared lamp [claim 5] or a sintering lamp [060] and equivalent thereof.
Claim 18 has the limitation “conducting components”. The Examiner interprets this under 35 U.S.C. 112(f) because (A) the claim uses the generic placeholder term “components” and (B) the terms “components” is modified by the functional language “conducting” and (C) the term “components” is not modified by sufficient structure for performing the function of conducting air. The Examiner interprets “conducting components” as air duct [0151] and equivalent thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites “and heats the particulate material on the construction field without applied absorber” in lines 3 and 4. Applicant indicates paragraph [0090] as the written description support (see amendments of 4/15/2022, page 7). However, this paragraph teaches this region as having a basic temperature and does not disclose that this region is without an absorber.  
The Examiner could not locate written description support for this limitation in the other areas of the instant disclosure. Therefore, this limitation is considered new matter and is rejected. For the purpose of examination, the Examiner interprets limitation as only a basic temperature similar to claim 25.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the oscillating blade recoater" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets this limitation as “the recoater” that is recited in claim 1.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DE-102013004940-A1 in view of EDERER (US-2004/0170765), hereinafter EDERER ’765, and GRISZBACHER (US-2015/0190968), hereinafter GRISZBACHER.
The Examiner notes that for claim mapping and in lieu of DE-102013004940-A, its English family member US-2015/0266238, hereinafter EDERER ’238 is used in this office action. Note that the italicized texts below are the instant claims.
Regarding claims 1 and 21, EDERER ’238 teaches A method for producing one or more three-dimensional parts {[abstract]}, comprising the steps of
applying a layer of a particulate material onto a construction field {[abstract] note that build space is the construction field, [0011]}, 
with a recoater having a controlled heater for heating the particulate material {[0011] note that coater is the claimed recoater, [0017] note the build space temperature range of 60 ºC -120 ºC (thus heated), note that this temperature is maintained in the build space, thus maintained in the coater, [0018] note the thermal sealing of the build space so that there is a uniform temperature everywhere including the coater, note that the heating is controlled},
selectively applying an absorber to one or more areas of the layer with a print head, fusing the areas with the absorber by an energy input component {[0012] note the IR acceptor is the absorber, [claim 1], [abstract] note the binder is also the absorber, and note the sintering is the fusing, [0016] note the solidification or fusing or sintering happens after the particulate material is melted, thus fusing of the particulate matter, [0012] note the print head},
wherein these steps are repeated until the one or more three-dimensional part or parts are obtained {[0002] note that although in the back ground section but it describes general 3D printing that is also applicable to the disclosed invention}, 
wherein the method includes independently heating i) the particulate material in the recoater to a temperature of 122 ºC to 155 ºC with the controlled heater (claim 1), 130 ºC to 155 ºC (claim 21)  {[0049] note the vibration coater, [FIG. 2] note the front of coater 101 is a slanted blade, [0017] note the build space temperature range of 60 ºC -120 ºC, note that this temperature is maintained in the build space, thus maintained in the coater, [0018] note the thermal sealing of the build space so that there is a uniform temperature everywhere including the coater, see the argument section and below for the limitation of “independently”}.
The Examiner notes that the recoater temperature range disclosed by EDERER ’238 (60 ºC -120 ºC) falls outside claims 1 and 21 range of 122 ºC -155 ºC and, 130 ºC -155 ºC, respectively. However, the disclosed range is close to the claimed ranges.
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783. 
The Examiner also notes that the instant specification discloses a broader range of 70 ºC -155 ºC {[033]}. The instant specification does not present any unexpected results that can be obtained if the range is narrowed to those claimed in claims 1 and 21. As such, an artisan further expects that similar results can be obtained when operating the recoater in the claimed ranges.
ii) heating the particulate material on the construction field to a temperature of 155 ºC to 180 ºC by the energy input component during the repeated layer application onto the construction field {[0013] note the IR lamp or energy input component heating the layer, [0018] note the use of IR radiator, [0016] note the desired temperature of the particulate material of approximately 180 ºC, [0002] note the teaching that 3D printing is a repeated layer operation}. 
The Examiner notes that the limitation of “independently” is an amended one. The specification does not explicitly teach that the two parts are independently heated. However, and since the disclosure describes using separate heater and energy input component, an artisan is appraised of these separate heating. The Examiner clearly showed above that EDERER ‘238 also discloses these two separate heaters (see claim 1 above and also the argument section for the two separate heater: heat lamp and IR radiators)
EDRERER ‘238, however, is silent on the heater that is used to heat the recoater being of a resistive type.
In the same field of endeavor that is related to controlled build chamber temperature for 3D printing, GRISZBACHER discloses a resistance heater {[0021] note the resistive thermal element}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the radiative heater of EDERER ‘238 with the resistive heater of GRISZBACHER, since, it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. The Examiner submits that both heaters are capable of heating the recoater, thus the predictable result of “heating” is achieved in both cases.
Regarding the last limitation of claim 1 reciting “wherein the particulate material is applied by generating a particulate material roll a coating direction” EDERER ‘238 qualitatively shows formation of a mound in form of the blade of the recoater {[FIG. 2]}. EDERER ‘238 is, however, silent on describing this mound or roll in a more detail.
In the same filed of endeavor that is related to the methods for application of layers of powder, EDERER ‘765 discloses wherein the particulate material is applied by generating a particulate material roll a coating direction {[abstract], [0034], [0058] and [0059] note the teaching on volumetric tolerance of the coating system that provides excess roll particulate material in front of the vibrating blade and variable excess material or fed quantity that indicates that the size of the particulate roll is adjustable since various sizes of excess material can be applied}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of EDERER ‘765 into the method of EDERER ‘238 and have included an excess and adjustable mound or particulate material roll in front the of the blade of  EDERER ‘238. The advantage of this excess and adjustable particulate material roll as disclosed by EDERER ‘765 is to prevent flaws in the particle layer of the surface to be coated and homogenizing the particulate material {[0076]}, allowing reliable and continuous intake of material {[0034]} and in general, providing a favorable results {[0069]}. 
Note the vibration coater used by EDERER ‘238 is described in detail in DE10216013B4 {see EDERER ‘238 [0011]}.  English family member of DE10216013B4 is HOCHSMANN (US-2006/0105102) that describes that the vibration coater can be adjusted to provide variable and metered quantities of applied particulate matter and as such it is capable of providing an adjustable particulate material roll in front of the blade based on teaching of EDERER ‘765 {see HOCHSMANN [0033]}. 
Regarding claim 2, EDERER ’238 teaches wherein, before each application of the particulate material, the construction field is lowered by a defined amount or construction units are raised by a defined amount, wherein said defined amount corresponds to the layer thickness of the applied particulate material {[0051] note that when building platform is lowered, a layer is applied, thus the lowering corresponds to one layer}. 
Regarding claim 3, EDERER ’238 teaches a method that reads on the Applicant claim of wherein the energy input component is located above the construction field and/or is a movable energy input component arranged behind the recoater {[0013], [0054]}.
Regarding claim 4, EDERER ’238 teaches wherein the energy input by the energy input component is affected after application of the particulate material {[0049], [0050] note that solidification by the energy input component occurs after the layer is applied in [0049]}. 
Regarding claims 5 and 15, EDERER ’238 teaches wherein the energy input component is an overhead radiator or/and an infrared lamp (claim 5) {[0013], [0018]}.
wherein the construction field is an area of the construction space, and the overhead radiator is adjusted to generate a temperature of 30 to 180 ºC in the construction space and in the applied particulate material (claim 15) {[0017] note build space is the construction area of field}.
Regarding claims 6 and 16, EDERER ’238 teaches wherein the energy input component is movable and controllable (claim 6), wherein the energy input is effected directly after application of the particulate material and/or the absorber, and the energy input component is moved over the construction field after the recoater (claim 16) {see claim 4 for sequence of coating and application of absorber, [0049], [0050], [0013] note the IR lamp is moved over the build space with a positioning unit, [0075] note the teaching of a lamp with segmented control of power which is the input energy and thus controllable, [0054] note the teaching that the heat lamp is moved over the printed areas which indicates that coating and application of absorber has already taken place and the movement is after the recoater, [FIG. 2] lamp 200 follows coater 101}.
Regarding claim 12, EDERER ’238 teaches wherein the particulate material includes a polyamide {[0015], [0016]}.
Regarding claim 17, EDERER ’238 teaches wherein a pre-exposure is effected by the energy input component before application of the particulate material {[0017] note the preheating that indicates pre-exposure},
and the energy input is additionally affected by an additional energy input component arranged above the construction field, wherein the additional energy input component is controllable or is operative throughout the method {[0018] note the IR radiator is the additional energy input component, note maintaining the temperature at constant level that indicates control, [0075] note control of power of lamp}. 
Regarding claim 26 (also see section 112a above), EDERER ’238 teaches wherein the energy input component heats the particulate material on the construction field having applied absorber to a sintering temperature of 175 ºC to 220 ºC {[0016]}.
Regarding the remainder limitation of claim 26 (and heats the particulate material on the construction field without applied absorber to a basic temperature of 160 ºC to 186 ºC), the basic or build area temperature range disclosed by EDERER ’238 (60 ºC -120 ºC) falls outside claim 26 range. However, the disclosed range is close to the claimed range.
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783. 
The Examiner also notes that the instant specification does not present any unexpected results that can be obtained if the range is narrowed to that recited in claim 26. As such, an artisan further expects that similar results can be obtained when operating the basic temperature in the claimed range.
Claims 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EDERER ’238, EDERER ’765, and GRISZBACHER as applied to claim 1 above, and further in view of PHILIPPI (US-2009/0068376), hereinafter PHILLIPI. Note that the italicized text below are instant claims.
Regarding claims 7 and 18 combination of EDERER ’238, EDERER ’765, and GRISZBACHER discloses all the limitations of claim 1 as discussed above. This combination, however, is silent on maintaining the temperature of the build space using a circulation of gas or air flow.
In the same filed of endeavor that is related to 3D printing of an object using a heated recoater, PHILLIPI discloses wherein the one or more three-dimensional parts are produced in a process chamber having an air space, the construction field is an area of a construction space, wherein  a gas flow is conducted through the air space over the construction field in order to adjust a desired temperature in the construction space (claim 7), wherein the gas flow is conducted into the construction space by one or more conducting components from above or/and laterally, the gas flow is conducted substantially over the construction field or the gas flow circulates above the construction field and exits from the construction field again upwards or/and laterally (claim 18) {[0042] note flow across layer that is a lateral movement, also note guiding and circulation of air that requires ducts or conducting components}.
At the effective filing date of the instant invention, it would have been obvious to one having ordinary skill in the art to have substituted the known IR radiator of EDERER ‘238 with the known heated air circulation method of PHILLIPI in order to maintain a constant temperature in the build space. Note that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.
The air circulation of PHILLIPI has the same heating effect of IR radiator of EDERER “238 and an artisan would have a reasonable expectation of success that predictable results are achieved with this substitution. 
Regarding claim 19 limitation of “wherein the desired temperature in the construction space is adjusted to 30 ºC to 60 ºC”, EDERER ‘238 discloses the temperature of the build space to be in the range of 60-120 ºC which touches the claimed range.
The Examiner notes that a prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}. Therefore, the claimed range is obvious in view of the teaching of EDERER ‘238,
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EDERER ’238, EDERER ’765, and GRISZBACHER as applied to claim 1 above and further in view of LAYDEN (US-2004/0038009), hereinafter LAYDEN and VANELLI (US-2016/0215092), hereinafter VANELLI, as evidenced by STUART (European Polymer Journal 49 (2013) 2785–2791), hereinafter STUART. Note that the italicized text below are the instant claims.
Regarding claims 11 and 13, the combination of EDERER ’238, EDERER ’765, and GRISZBACHER discloses all the limitations of claim 1. EDERER ’238 further discloses wherein the particulate material has ii) a melting temperature of 180-190 ºC (claim 11) {[0016]}, 
wherein the absorber is a liquid containing carbon particles (claim 11) {[0015] note the use of graphite as the IR acceptor or binder}; 
wherein the recoater comprises one or more oscillating blades and a particulate material reservoir (claim 11) {see claim 1 analysis above, [FIG. 2] 101 is the reservoir}.
wherein the absorber comprises one or more radiation-absorbing components; and a plasticizers for the particulate material (claim 13) {[0015] graphite is the IR absorber or radiation-absorbing component, note the use of di-ethyl succinate which as evidenced by STUART (see abstract) is a plasticizer}.
	Regarding the next limitation of claim 11 reciting “wherein the particulate material has i) an average particle size of 50-60 µm”, the combination of EDERER ’238,  EDERER ’765, and GRISZBACHER is, however, silent on the appropriate particle material size.
	In the same field of endeavor that is related to method for 3D printing, LEYDEN discloses that a variety of particles sizes can be used as the particulate material and that larger particles improve the quality of the printed article by allowing the binder to migrate in the larger pores and smaller particle sizes serve to reinforce particle strength. As such, LAYDEN recognizes particle size as a result-effective variable affecting the quality and strength of the final 3D object.
	It is well established that determination of optimum values of result-effective variables (in this case particle size) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have optimized the particle size range of the particulate material to obtain a final 3D object with optimum quality and strength. An artisan would have selected the appropriate size range through routine experimentation that result in this optimum 3D object. In certain cases, the optimum size would have been within the claimed range. 
	Regarding the next limitation of claim 11 reciting “and iii) a recrystallization temperature of 140-150 ºC”, the combination of EDERER ’238, EDERER ’765, GRISZBACHER, and LAYDEN is silent on the appropriate recrystallization temperature of the particulate material.
	In the same field of endeavor that is related to 3D printing methods using nylons or polyamides, VANELLI discloses a method that reads on the applicant claims of and iii) a recrystallization temperature of 140-150 ºC {[0066]}.
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the nylon particulate material as disclosed by VANELLI having the claimed recrystallization temperature in the method of the 3D printing of the combination above. The advantage of this particulate material as disclosed by VANELLI, is the relatively large difference between the melting and recrystallization temperature that results in the formed object to be less likely to deform or warp in addition to the easy separation of the unfused powder from the formed object {[0034]}.
	Regarding the last limitation of claim 11 reciting “and wherein a diameter of the particulate material roll is adjustable from 1 to 8 mm” as set forth in the rejection of claim 1 above, at the effective filing date of the instant invention it would have been obvious to have incorporated the teachings of EDERER ‘765 into the method of EDERER ‘238 and have included an excess and adjustable mound or particulate material roll in front of the blade of EDERER ‘238.
EDERER ‘765 further discloses that the excess material or the particulate roll is provided in front of the blade such that depending on the size of the platform or the length of layer, sufficient material exist to form the entire layer. As such, EDERER ‘765 recognizes the amount or the diameter of the particulate roll to be a result-effective variable that depends on the size of the layer to be produced.
It is well established that determination of optimum values of result-effective variables (in this case particle size) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have optimized the particulate roll size or diameter to obtain an appropriate amount to finish one layer. An artisan would have selected the appropriate size range through routine experimentation that result is this optimum layer production. In certain case the optimum diameter range would have been within the claimed range. 
Regarding claim 14, EDERER ‘238 discloses wherein a temperature in the particulate material roll is kept constant during application of the particulate material, and wherein the energy input component is movable and is used on or in the area of the recoater {[0018] note the insulation of the build space and temperature being at a desired level that indicates the temperature is constant in the build space during 3D printing, [FIG. 2] as seen the energy input component 200 is in the vicinity of recoater 101 and is moved in the direction of arrow 106}.
Regarding the next limitation of claim 14 reciting “wherein a diameter of the particulate material roll is from 2 to 6 mm” as described above under claim 11 analysis, diameter of the roll is result-effective variable and it would have been obvious to have optimized it through routine experimentation.
Regarding the last limitation of claim 14 reciting “wherein the diameter of the particulate material roll is kept substantially constant during application of the particulate material”, the Examiner submits that this limitation is the intended result of the process steps positively recited. The combination of EDERER ’238 and EDERER ’765 discloses the same recoater with the same particulate roll maintained in the front of the blade of the recoater as discussed in the analysis of claim 1. 
Instant specification teaches that the constant powder roll diameter is the result of balance between two process of layering and decrease of material in front of the gap of the blade and a further particulate flow from the container {[0147]}. The Examiner notes that the vibration coater of EDERER ‘238 with the particulate roll of EDERER ‘765 incorporated in front, operates the same way as described in the instant specification, thus a constant roll is maintained (see claim 1 analysis).
Also, note that the vibration coater of EDERER ‘238 is described in HOCHSMANN which describes the gap of the blade and the layer {[0026]} and the hopper or container that feeds the gap {[0023]} and movement of the hopper 5 and blade 7 and the constant gap {[FIG. B]}. This is similar to the instant invention and inherently a constant diameter particulate roll will be formed in the combination method of EDERER ‘238 and EDERER ‘765
Notably, the Applicant’s specification does not specify any additional method steps that make said constant particular roll diameter to occur. If applying the same coating and excess particulate roll maintenance in front of the blade as disclosed by the combination above does not inherently result in the maintaining of the constant diameter particulate roll as recited in claim 14, then a question of scope of enablement and/or omitting essential method step limitation can be brought for this specific limitation of claim 14.
Claims 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over EDERER ’238 in view of EDERER ’765.
Regarding claim 24, EDERER ’238 teaches A method for producing one or more three-dimensional parts {[abstract]}, comprising the steps of
applying a layer of a particulate material onto a construction field {[abstract] note that build space is the construction field, [0011]}, 
selectively applying an absorber to one or more areas of the layer, fusing the areas with the absorber by an energy input component {[0012] note the IR acceptor is the absorber, [claim 1], [abstract] note the binder is also the absorber, and note the sintering is the fusing, [0016] note the solidification or fusing or sintering happens after the particulate material is melted, thus fusing of the particulate matter},
wherein these steps are repeated until the one or more three-dimensional part or parts are obtained {[0002] note that although in the back ground section but it describes general 3D printing that is also applicable to the disclosed invention}, 
wherein the particulate material is applied by a recoater {[0011] note that coater is the claimed recoater},
and the absorber is selectively applied by a print head {[0012]}, 
the particulate material is solidified by the energy input component {[abstract], [claim 1]}, 
wherein the recoater is an oscillating blade recoater having a temperature of 70 ºC to 155 ºC {[0049] note the vibration coater, [FIG. 2] note the front of coater 101 is a slanted blade, [0017] note the build space temperature range of 75 ºC -95 ºC, note that this temperature is maintained in the build space, thus maintained in the coater, [0018] note the thermal sealing of the build space so that there is a uniform temperature everywhere including the coater}.
The Examiner notes that EDERER ‘238 discloses that the build space is heated using heating means such as radiators {[0018]}. However, EDERER ‘238 does not disclose that this heating means is included in and placed on the recoater. Therefore, EDERER ‘238 is silent on the limitation: “wherein the recoater includes a resistant heater or other heating element”.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the heating radiator of EDERER ‘238 and have placed it on the recoater of EDERER ‘238, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}. Note that this rearrangement does not modify the operation of the heater and heating up the build space.
One would have been motivated to have rearranged the heater and have placed it on the recoater, since in this configuration the heater is close to the particulate material and the primary purpose of heating the build material as disclosed by EDERER ‘238 {[0017]} would have been accomplished more efficiently.
and the particulate material is heated to or kept at a temperature of 155 ºC to 180 ºC by the energy input component during the repeated layer by layer application onto the construction field {[0013] note the IR lamp or energy input component heating the layer, [0018] note the use of IR radiator, [0016] note the desired temperature of the particulate material of approximately 180 ºC, [0002] note the teaching that 3D printing is a repeated layer by layer operation}. 
and wherein the recoater requires repeated refilling from a stationary powder reservoir while producing the one or more three-dimensional parts {note that by applicant admission (see submission of 6/21/2021, page 8, 2nd paragraph, the reference to refilling, also see argument 5/19/2021, last two lines of page 8) EDERER ’238 and a commercial 3D printer require repeated filling of the recoater. The Examiner submits that this refilling is accommodated from a powder reservoir and since the recoater is the moving/printing part, the reservoir is inherently stationary}.
Regarding the limitation of claim 24 reciting “the particulate material is applied by generating a particulate material roll in front of the recoater in the coating direction, the diameter of the particulate material roll is adjustable” EDERER ‘238 qualitatively shows formation of a mound in form of the blade of the recoater {[FIG. 2]}. EDERER ‘238 is, however, silent on describing this mound or roll and that its size or diameter is adjustable.
In the same filed of endeavor that is related to the methods for application of layers of powder, EDERER ‘765 discloses the particulate material is applied by generating a particulate material roll in front of the recoater in the coating direction, the diameter of the particulate material roll is adjustable {[abstract], [0034], [0058] and [0059] note the teaching on volumetric tolerance of the coating system that provides excess roll particulate material in front of the vibrating blade and variable excess material or fed quantity that indicates that the size of the particulate roll is adjustable since various sizes excess material can be applied}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of EDERER ‘765 into the method of EDERER ‘238 and have included an excess and adjustable mound or particulate material roll in front the of the blade of  EDERER ‘238. The advantage of this excess and adjustable particulate material roll as disclosed by EDERER ‘765 is to prevent flaws in the particle layer of the surface to be coated and homogenizing the particulate material {[0076]}, allowing reliable and continuous intake of material {[0034]} and in general, providing a favorable results {[0069]}. 
Note the vibration coater used by EDERER ‘238 is described in detail in DE10216013B4 {see EDERER ‘238 [0011]}.  English family member of DE10216013B4 is HOCHSMANN (US-2006/0105102) that describes that vibration coater can be adjusted to provide variable and metered quantities of applied particulate matter and as such it is capable of providing an adjustable particulate material roll in front of the blade based on teaching of EDERER ‘765 {see HOCHSMANN [0033]}.
Regarding claim 25, EDERER ’238 teaches the fusing temperature is at a temperature of 175 ºC to 220 ºC {[0016]}.
Regarding the remainder limitation of claim 25 (wherein all of the applied particulate material is kept at a basic temperature of 145 ºC to 186 ºC), the basic or build area temperature range disclosed by EDERER ’238 (60 ºC -120 ºC) falls outside claim 25 range. However, the disclosed range is close to the claimed range.
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783. 
The Examiner also notes that the instant specification does not present any unexpected results that can be obtained if the range is narrowed to that recited in claim 25. As such, an artisan further expects that similar results can be obtained when operating the basic temperature in the claimed range.
Regarding claim 27, EDERER ’238 teaches A method for producing one or more three-dimensional parts {[abstract]}, comprising the steps of
applying a layer of a particulate material onto a construction field {[abstract] note that build space is the construction field, [0011]}, 
selectively applying an absorber to one or more areas of the layer, fusing the areas with the absorber by an energy input component {[0012] note the IR acceptor is the absorber, [claim 1], [abstract] note the binder is also the absorber, and note the sintering is the fusing, [0016] note the solidification or fusing or sintering happens after the particulate material is melted, thus fusing of the particulate matter},
wherein these steps are repeated until the one or more three-dimensional part or parts are obtained {[0002] note that although in the back ground section but it describes general 3D printing that is also applicable to the disclosed invention}, 
wherein the particulate material is applied by a recoater {[0011] note that coater is the claimed recoater},
and the absorber is selectively applied by a print head {[0012]}, 
the particulate material is solidified by the energy input component {[abstract], [claim 1]}, 
wherein the recoater is an oscillating blade recoater having a temperature of 70 ºC to 155 ºC {[0049] note the vibration coater, [FIG. 2] note the front of coater 101 is a slanted blade, [0017] note the build space temperature range of 75 ºC -95 ºC, note that this temperature is maintained in the build space, thus maintained in the coater, [0018] note the thermal sealing of the build space so that there is a uniform temperature everywhere including the coater}.
and the particulate material is heated to or kept at a temperature of 155 ºC to 180 ºC by the energy input component during the repeated layer application onto the construction field {[0013] note the IR lamp or energy input component heating the layer, [0018] note the use of IR radiator, [0016] note the desired temperature of the particulate material of approximately 180 ºC, [0002] note the teaching that 3D printing is a repeated layer by layer operation}. 
Regarding the limitation of claim 27 reciting “the particulate material is applied by generating a particulate material roll in front of the recoater in the coating direction, the diameter of the particulate material roll is adjustable” EDERER ‘238 qualitatively shows formation of a mound in form of the blade of the recoater {[FIG. 2]}. EDERER ‘238 is, however, silent on describing this mound or roll and that its size or diameter is adjustable.
In the same filed of endeavor that is related to the methods for application of layers of powder, EDERER ‘765 discloses the particulate material is applied by generating a particulate material roll in front of the recoater in the coating direction, the diameter of the particulate material roll is adjustable {[abstract], [0034], [0058] and [0059] note the teaching on volumetric tolerance of the coating system that provides excess roll particulate material in front of the vibrating blade and variable excess material or fed quantity that indicates that the size of the particulate roll is adjustable since various sizes excess material can be applied}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of EDERER ‘765 into the method of EDERER ‘238 and have included an excess and adjustable mound or particulate material roll in front the of the blade of  EDERER ‘238. The advantage of this excess and adjustable particulate material roll as disclosed by EDERER ‘765 is to prevent flaws in the particle layer of the surface to be coated and homogenizing the particulate material {[0076]}, allowing reliable and continuous intake of material {[0034]} and in general, providing a favorable results {[0069]}. 
Note the vibration coater used by EDERER ‘238 is described in detail in DE10216013B4 {see EDERER ‘238 [0011]}.  English family member of DE10216013B4 is HOCHSMANN (US-2006/0105102) that describes that vibration coater can be adjusted to provide variable and metered quantities of applied particulate matter and as such it is capable of providing an adjustable particulate material roll in front of the blade based on teaching of EDERER ‘765 {see HOCHSMANN [0033]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748